Citation Nr: 1221887	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  10-36 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for a right index finger disorder.  


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at Law 


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1970 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, denied service connection for a back disorder and a right index finger disorder.  The Veteran disagreed with this decision and perfected a timely appeal.  


REMAND

In an August 2010 substantive appeal, the Veteran requested a hearing at the RO before a Veterans Law Judge (VLJ) prior to his claim being reviewed by the Board.  In an August 2010 letter, date stamped as received in September 2010, the Veteran, through his attorney, requested either an in-person hearing at the RO before a VLJ or a videoconference hearing before a VLJ.  However, it does not appear that the Veteran was scheduled for a hearing prior to the certification of his claims for appeal.  In addition, the Veteran was never provided any type of notification informing him as to the status of his hearing request, and the record does not reflect that he has since withdrawn his request for a hearing before a VLJ.  

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  The failure to afford the Veteran a hearing would amount to a denial of due process.  38 C.F.R. § 20.904(a)(3) (2011).  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  Consequently, a remand of the present appeal is necessary to afford the Veteran his requested hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel Board or videoconference hearing before a VLJ.  The Veteran should be notified in writing of the date, time, and location of the hearing.  He and his representative should be given time to prepare.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


